Citation Nr: 0800075	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  96-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June 1974 to August 1975, 
and had additional service in the Army National Guard from 
November 1985 to October 1993.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to TDIU.  In March 1997, the veteran 
testified at a personal hearing at the RO; the Hearing 
Officer issued a decision in September 1997 that continued 
the denial of entitlement to TDIU.  The veteran then 
testified at a Travel Board hearing at the RO before the 
undersigned.  A transcript of the hearing has been included 
in the claims folder.

In December 2001, the case was remanded for additional 
evidentiary development.  In June 2007, this appeal was again 
remanded for further development; it is now before the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The veteran is service-connected for the following 
disabilities:  diabetes mellitus, evaluated as 40 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
peripheral neuropathy of the left foot, evaluated as 10 
percent disabling; and peripheral neuropathy of the right 
foot, evaluated as 10 percent disabling.  His combined 
service-connected disability evaluation is 60 percent.

2.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of 
substantially gainful employment.




CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16(a) & (b) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In June 2003, April 2005, and June 2007, the RO sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as records in 
the custody of a Federal department or agency, including VA 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing that he is 
unable to engage in substantially gainful employment as a 
result of his service-connected disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide any evidence in his possession that 
pertains to his claim.

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  The July 1996 SOC and the 
September 1997, July and September 1998, November 2000, 
January 2001, April and July 2005, April and September 2006, 
and July 2007 SSOCs each provided him with yet an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board notes that the veteran was provided with notice of the 
Dingess provisions in March and April 2006, and in June 2007.

II.  Applicable laws and regulations

Pursuant to 38 C.F.R. § 3.340(a) (2007), a total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  However, if the total disability rating 
is based on disability or combination of disabilities for 
which the Schedule for Rating Disabilities provided an 
evaluation of less than 100 percent, it must e determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341(a).

Under 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service 
(C&P), for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in paragraph (a) of this section.  The rating board 
will include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue.  38 C.F.R. § 4.16(b).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also 
noted that staged ratings are appropriate for an increased 
rating claim whenever the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

As noted above, the veteran is service-connected for diabetes 
mellitus, evaluated as 40 percent disabling; hypertension, 
evaluated at 10 percent; peripheral neuropathy of the left 
foot, evaluated at 10 percent; and peripheral neuropathy of 
the right foot, evaluated at 10 percent.  His combined 
disability evaluation is 60 percent.  Clearly, the veteran 
does not meet the schedular criteria for an award of TDIU 
pursuant to the provisions of 38 C.F.R. § 4.16(a).

However, a veteran can still be awarded a total disability 
evaluation if it is established by the evidence of record 
that service-connected disabilities have rendered the veteran 
unable to secure and follow substantially gainful employment.  
If this is established, the case is to be sent to the 
Director of C&P for extraschedular consideration.  See 
38 C.F.R. §§ 3.340(a), 3.341(a), and 4.16(b).

In the instant case, private hospital records from February 
and August 1996 indicate that the veteran was then 
unemployed.  He testified, at a personal hearing in March 
1997, that he had last worked in 1993.  He said that his last 
full-time employment had been with the National Guard and 
that he had been released from duty because he had failed to 
secure a weapon bolt.  He said he had tried to find a job in 
the supply or construction fields but was rejected several 
times because of his disabilities.  He had 12 years of high 
school education, but did not feel that he was capable of 
obtaining and maintaining employment.  

VA treatment records developed between 1996 and 2001 contain 
some indications of cocaine and other substance abuse.  The 
veteran was also noted to be noncompliant with his diabetes 
and hypertension treatment regimens.  During a VA 
hospitalization from January to February 2001, he was noted 
to be unemployable due to his diabetes and left knee trauma.  

The veteran has been awarded Social Security Administration 
(SSA) disability benefits.  His insulin dependent diabetes 
mellitus, diabetic neuropathy, and peripheral neuropathy were 
deemed to be severe in nature.  The decision stated that 
"These impairments prevent the claimant from engaging in 
substantially gainful activity at any exertional level."  It 
was also concluded that he would not be able to engage in 
sedentary employment because of his diabetic peripheral 
neuropathy.

During an April to May 2002 VA hospitalization, the veteran 
was diagnosed with cocaine dependence and dysthymia.  His 
diabetes and hypertension were also mentioned and it was 
noted that he was unemployable.  Additional VA treatment 
records included an October 2004 note that referred to 
alcohol and cocaine abuse since the age of 20.  His longest 
period of employment had been with the National Guard from 
1985 to 1993.  

The veteran was afforded a VA examination in October 2005.  
His diabetes was not currently well-controlled due to his 
noncompliance.  The examiner noted that his diabetes would 
prevent him from obtaining a commercial driver's license; 
however, it would not prevent other forms of employment.  The 
veteran asserted that he had tried to work at construction, 
but passed out two weeks after starting the job.  He said 
that he was told that he was a high risk because of his 
diabetes.  He indicated that he had applied for jobs in 
supply and truck driving but was turned down when it was 
discovered that he was diabetic.  He had also tried sorting 
and filing but could not work because he would get dizzy in 
hot weather.  He also noted that he could not kneel because 
of his knee problems.  While he could do the paper work in 
the supply field, he was unable to do the heavy lifting.  
Finally, his carpal tunnel syndrome prevented him from being 
able to do long periods of writing.

Another VA examination of the veteran was performed in July 
2007.  The claims folder was reviewed.  He complained of 
continued polyuria, increased thirst, occasional 
constipation, occasional chest pain, and shortness of breath 
on prolonged exertion.  There was no indication of 
ketoacidosis or hypoglycemic reactions.  He was on Insulin 
twice a day and on a diet restricted to 1800 calories per 
day.  He had lost 15 pounds.  He said that he was unable to 
do any yard work due to his episodes of falling blood sugar 
levels.  He saw his diabetic care provider once every three 
months.  He also complained of anal pruritis, as well as loss 
of strength.  His blood pressure readings were as follows: 
135/90 (reclining), 135/90 (sitting), and 140/100 (standing).  
His heart had a regular rate and rhythm, with no gallops, 
murmurs, or rubs.  A chest X-ray showed borderline 
cardiomegaly, and an echocardiogram revealed preserved LV 
function with an ejection fraction of 66 percent.  There were 
no significant EKG changes with exercise.  The diagnoses were 
type II diabetes, poor control, with no evidence of 
retinopathy, nephropathy, or coronary artery disease; mild 
peripheral neuropathy; essential hypertension; and left 
ventricular hypertrophy.  The examiner then opined that 

The patient's hypertension and peripheral 
neuropathy should not prevent him from seeking 
gainful employment.  The patient is an insulin 
treated diabetic.  The fact that he is on insulin 
would prevent him from obtaining employment driving 
a truck or operating heavy machinery.  However, it 
would not prevent him from maintaining a sedentary 
job.

After a careful review of the evidence of record, the Board 
finds that entitlement to TDIU has not been established.  
Although the record indicates that the veteran would be 
unable to drive a truck or to operate heavy machinery, there 
is no indication in the record that his service-connected 
disabilities would prevent all forms of gainful employment.  
He is in receipt of SSA disability benefits, but that 
determination is not controlling for VA purposes.  The fact 
remains that the VA examiners in 2005 and 2007 rendered 
opinions, following a review of the record, that the veteran 
was not prevented from securing and following some type of 
gainful employment. 

Moreover, the veteran, as a layperson, cannot render an 
opinion as to whether he is precluded from gainful employment 
by his service-connected disabilities.  While he can testify 
as to the lay-observable residuals of these disorders, he has 
presented no evidence that he has the expertise needed to 
render an opinion as to the impact that these conditions have 
upon his ability to work.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Rather, the objective evidence clearly 
shows that his service-connected disabilities do not preclude 
all forms of gainful employment.  

While the veteran's contentions have been carefully and 
sympathetically considered, these contentions are outweighed 
by the absence of any medical evidence to support the claim.  
The preponderance of the evidence is thus against the claim 
for TDIU, and, therefore, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303; Gilbert, supra.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


